PER CURIAM.
This is an appeal from a final judgment in a marriage dissolution action. It is affirmed in all respects except the requirement that the husband make car and rent payments for the wife’s benefit. These payments were not terminable upon the wife’s remarriage or the husband’s death, as periodic alimony must be. Kirchman v. Kirchman, 389 So.2d 327 (Fla. 5th DCA 1980).
We vacate that portion of the judgment requiring the car and rent payments and remand this cause to the lower court in order to permit it to reconsider the amounts of periodic alimony and child support awarded, in view of this opinion. Remanding and allowing reconsideration of the alimony and child support awards by the trial court is particularly indicated in this case because the judge clearly conceived of the rent and car payments as forms of alimony and child support.1
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
DAUKSCH, C. J., and ORFINGER and SHARP, JJ., concur.

. The following dialogue took place at the trial:
THE COURT: ... Let me talk about the car. I’ve kind of got it down to what she needs. She needs a house and she needs a car. So, if somebody can figure out what I ought to call it, I’m also going to provide that Mr. Martocci pay for the car that he has provided for his wife, on two or three theories. One is that he bought it and furnished it to her, and it’s certainly not unfair, she’s entitled to a car, needs one to take care of the children, for her to earn money, which will reduce his responsibility for her anyway; because if she doesn’t earn any money, he’s going to have to pay a higher support.
MR. MARTOCCI: Pay the monthly note, Your Honor; is that it?
THE COURT: Whatever is owed on it. I don’t know how you owe the money thing on it, it’s just that she won’t have to pay any money for a car. So that leaves her for herself, for food, all the utilities, gas, and all of her other necessities of life, minus her earnings; and I’m talking about those things in keeping with your earning ability here, she’s entitled to have alimony set as everybody else is, in keeping with your ability, with your ability minus her ability, considering the fact that the kids are contributing their share to keep up with it.
MR. HADDAD: So, it’s the house payment and the car payment?
THE COURT: That’s correct. And whatever it is, it’s just so she won’t have the obligation.
MR. THERIAC: Would that be characterized as alimony?
THE COURT: Yeah, I think he needs to. Yeah, why don’t you do that ....